 234DECISIONSOF NATIONALLABOR RELATIONS BOARDNewark Pipeline CompanyandInternational Union ofOperating Engineers,Local No. 18,AFL-CIO.Case 8-CA-7127March 7, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on July 20, 1972, by Interna-tionalUnion of Operating Engineers, Local No. 18,AFL-CIO, herein called the Union, and duly servedon Newark Pipeline Company, herein called theRespondent, and on District 50, Allied and Techni-calWorkers of the United States and Canada, hereincalledDistrict50, the General Counsel of theNational Labor Relations Board, by the RegionalDirector forRegion 8, issued a complaint onSeptember 6, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and (2) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding,including District 50.With respect to the unfair labor practices, thecomplaint alleges in substance that the Respondentviolated Section 8(a)(1) and (2) of the Act by (1) onor about June 23, 1972, threatening employees that itwould close its plant if they did not vote in a unionby July 1, 1971, and that employees who failed orrefused to not vote in a union by July 1, 1972, andthat employees who failed or refused to supportDistrict 50 "can quit and go elsewhere"; (2) on orabout June 23, 1972, requiring employees to attend ameeting which the Respondent also attended and atwhich it voted, encouraged employees to considerfavorablyDistrict 50, threatened employees withdischarge unless they signed District 50 authorizationcards, and nominated a union steward for District 50who was instructed to sign up employees; (3) duringthe week of June 23, 1972, took possession of theauthorization cards in favor of District 50 and gavethem to a District 50 representative; and (4) duringthe week of June 12, 1972, negotiated a tentativecollective-bargaining agreement when District 50 didnot represent a majority of employees and executedthat agreement on July 1, 1972, when District 50 stilldid not represent an uncoerced majority.The Respondent thereafter filed a timely answer tothe complaint admitting in part, and denying in part,the allegations in the complaint. By letter datedOctober 6, 1972, the Respondent filed a motion towithdraw its answer advising that the motion hadbeen servedon all interestedparties,includingDistrict 50, and that it presumed that the Union, theCharging Party herein, would probablymove forsummary judgment. On October 17, 1972, theRegionalDirectorissued anorder granting with-drawal of answer, a copy of which wassent to, andreceived by, District 50.On November 2, 1972,counsel fortheGeneralCounsel filed directly with theBoard aMotion forSummary Judgment. Subsequently, on November 9,1972, the Boardissued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. On thesame date, the United Steelworkers of America,herein called Steelworkers,moved the RegionalDirector to intervene herein on the ground that, as aresult of its recent merger with District 50, it had aninterest in the instant matter. Thereafter, counsel fortheGeneral Counsel opposed the motion in hismemorandum in opposition to United Steelworkersof America's motion to intervene contending that themotion was untimely and should be denied. Both themotion to intervene as an interested party and thememorandum in opposition were filed with theBoard on November 17, 1972. By order of November27, 1972, the Board granted the Steelworkers' motionto intervene for the purpose of filing directly with theBoard a response to the Notice To Show Cause on orbefore December 8, 1972. The Steelworkers thereaf-ter filed an apparent response to Notice To ShowCause, called Answer, which was received by theBoard on December 11, 1972. In its response, theSteelworkers, as a party to a collective-bargainingagreement with the Respondent, admitted in partand denied in part theallegationsof thecomplaintand requested a hearing before an AdministrativeLaw Judge. The Respondent did notfile a responseto the Notice To Show Cause.Pursuant to the provisionsof Section3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.Upon theentirerecord in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint,file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, in202 NLRB No. 14 NEWARK PIPELINE COMPANY235which case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on the Respondent andDistrict 50 also stated that unless an answer was filedto the complaint within 10 days from the servicethereof, "all of the allegations of the complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Although the Respondenttimely filed an answer, its subsequent motion towithdraw the answer was granted by the RegionalDirector in his order of October 17, 1972. Thewithdrawal of an answer of necessity has the sameeffect as a failure to file an answer by the Respon-dent.'With respect to the Steelworkers, it appears, fromthe General Counsel's opposition to the Steelwork-ers' request to intervene, that District 50, with whomthe Steelworkers merged on August 9, 1972, had beenserved with the charge, complaint and notice, theorder granting the Respondent's request to withdrawits answer, and the Motion for Summary Judgmentherein and had not filed an answer within 10 daysafter September 9, 1972, when the complaint hadbeen served on District 50. The opposition alsostated that on November 9, 1972, the Steelworkersfor the first time expressed its interest in thisproceeding by filing with the Regional Director amotion to intervene on the basis of its merger withDistrict 50. The Steelworkers' response to the NoticeTo Show Cause on December 11, 1972, failed tocontrovert the aforesaid factual service averments ofthe General Counsel's opposition and, therefore, theystand admitted. It was not until December 11, 1972,long after the time for filing an answer to thecomplaint had expired, that the Steelworkers filed itsresponse in the form of an answer denying the unfairlabor practice allegations of the complaint herein.Neither in the response nor in its motions tointervene and opposition to summary judgment didthe Steelworkers offer any excuse, explanation, orjustification for its failure, and that of District 50, tofile an answer or other objection to allegations of thecomplaint naming District 50 as an unlawfullyassisted union2 timely with respect to the issuance ofthe complaint or the order granting Respondent'srequest to withdraw its answer. Accordingly, we findthat the Steelworkers' answer, whether construed asan answer to the complaint or merely as oppositionto the naming of District 50 as an unlawfully assistedunion, was untimely filed and that the filing of suchan untimely answer has the same effect as a failure tofile an answer.As the Respondent has withdrawn its answer andas neither District 50 nor the Steelworkers, withoutgood cause to the contrary, has filed a timely answeror other opposition, the allegations of the complaintherein are deemed to be admitted to be true and areso found to be true in accordance with the Board'sRules and Regulations. We shall, accordingly, granttheGeneral Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe RespondentisanOhio corporation withprincipal offices and place of business located inNewark, Ohio, where it is engaged in the installationof natural gas pipelines. Annually, in the course andconduct of its business, the Respondent performsservices valued in excess of $250,000 in the State ofOhio for Columbia Gas of Ohio, Inc., a whollyowned subsidiary of Columbia Gas Systems, Inc.,which enterprise is a public utility affecting com-merce with a gross annual revenue of $250,000.Annually, in the course and conduct of its businessoperations, Columbia Gas of Ohio, Inc., purchasesand receives goods valued in excess of $50,000directly from suppliers outside the State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDInternational Union of Operating Engineers, LocalNo. 18, AFL-CIO, and District 50, Allied andTechnical Workers of the United States and Canada,are labor organizationswithin themeaning ofSection 2(5) of the Act.III.UNFAIR LABOR PRACTICESOn or about June 23, 1972, the Respondent (1)threatened employees that it would close the plant1Nickey Chevrolet Sales, Inc,199 NLRB No. 71.2CfRetail Clerks Union 1059,RetailClerksInternational Association,AFL-CIO v. N.LRB.,348 F.2d 369(C.A.D.C.). 236DECISIONSOF NATIONALLABOR RELATIONS BOARDunless aunion was voted in by July 1, 1972, andthreatened all employees who failed or refused tosupport District 50 with the statement that "any manwho does not want to go along with the majority, canquitand go elsewhere" and (2) instructed itsemployees to attend a mandatorymeetingwhich wascalled to determine a collective-bargaining represent-ative and at which the Respondent (a) encouragedemployees to consider District 50 because it wouldbe more favorably disposed toward such union, (b)compared contracts of the Union and District 50,making comments favorable only towards District50, (c) threatened discharge of employees who didnot sign District 50 authorization cards within 30days, (d) conducted a secret ballot election todetermine whether or not District 50 should be therepresentative of the employees in which electiononlyDistrict 50 was considered and in which itvoted, and (e) nominated a union steward forDistrict 50 whom it instructed to sign up theemployees with the District 50 authorization cardswhich it produced.During the week of June 23, 1972, the Respondenttook possession of the authorization cards in favor ofDistrict 50 and on or about July 1, 1972, gave themto a representative of District 50.During the week of June 12, 1972, or thereabouts,theRespondent negotiated a tentative collective-bargaining agreement with District 50 when thatunion did not represent a majority of the employeesand thereafter on July 1, 1972, when District 50 stilldid not represent an uncoerced majority, executedthe aforesaid tentative agreement.Accordingly, we find that the Respondent, by theconduct described hereinabove in section III, inter-fered with, restrained, and coerced and is interferingwith, restraining, and coercing its employees in theexercise of their rights guaranteed in Section 7 of theAct and did render unlawful aid and assistance toDistrict 50, and by such conduct the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (2) of the Act, weshall order that itceaseand desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.0The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Newark Pipeline Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers,Local No. 18, AFL-CIO, and District 50, Allied andTechnical Workers of the UnitedStatesand Canada,are labor organizations within the meaning ofSection 2(5) of the Act.3.By the acts and conduct described in sectionIII,above, the Respondent has interfered with,restrained,and coerced and is interfering with,restraining,and coercing its employees in theexercise of the rights guaranteed to them underSection 7 of the Act and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (2) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Newark PipelineCompany,Newark,Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Rendering aid and assistance to District 50,Allied and Technical Workers of the United Statesand Canada, or any other labor organization of itsemployees.(b) Threatening its employees that it would close itsplant unless a union was voted in by a certain date.(c)Threatening its employees who failed andrefused to support District 50, Allied and TechnicalWorkers of the United States and Canada, or anyother labor organization, that they can quit and goelsewhere.(d)Requiring its employees to attend a meeting todetermine a collective-bargaining representative andattending the meetin3.(e) Encouraging its employees at such a meeting toconsider District 50, Allied and Technical Workers NEWARK PIPELINE COMPANY237of the United States and Canada, or any other labororganization,towhich it was more favorablydisposed.(f)Comparing contracts of International Union ofOperatingEngineers,Local 18, AFL-CIO, withthose of District 50, Allied and Technical Workers oftheUnited States and Canada, or any other labororganization, and making favorable comments onlytowards District 50, Allied and Technical Workers ofthe United States and Canada, or any other favoredlabor organization.(g)Threatening its employees with discharge forfailing to sign authorization cards of the District 50,Allied and Technical Workers of the United Statesand Canada, or of any other labor organization.(h)Conducting and voting in a secret ballotelection inwhich only District 50, Allied andTechnical Workers of the United States and Canada,or any other labor organization, is considered by theemployees.(i)Nominating a steward for District 50, Allied andTechnical Workers of the United States and Canada,or any other labor organization, and instructing himto have its employees sign authorization cards ofDistrict 50, Allied and Technical Workers of theUnited States and Canada, or any other labororganization.(j)Taking possession of signed authorization cardsand turning them over to District 50, Allied andTechnical Workers of the United States and Canada,or any other labor organization, for which they havebeen signed.(k)Negotiating and executing an agreement withDistrict 50, Allied and Technical Workers of theUnited States and Canada, or any other labororganization,when it does not represent an un-coerced majority of the employees.(1)Negotiating and contracting with District 50,Allied and Technical Workers of the United Statesand Canada, as representative of any of its employ-ees for the purpose of dealing with said organizationconcerning grievances, labor disputes, wages, rates ofpay,hours of employment, or other terms andconditions of employment, unless and until saidlabororganization shall have demonstrated itsexclusivemajority status pursuant to a Board-con-ducted election among its employees.(m) Giving effect to, performing, or in any wayenforcing in favor of District 50, Allied and Techni-calWorkers of the United States and Canada, thecollective-bargaining agreement executed on July 1,1972, or any modifications, extensions, supplements,or renewals thereof, or any other contract, agree-ment, or understanding entered into with said labororganization relating to grievances, labor disputes,wages, rates of pay, hours of employment, or otherterms and conditions of employment, unless anduntil said labor organization shall have demonstrateditsexclusivemajority status pursuant to a Board-conducted election among its employees.(n) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromDistrict 50 as the collective-bargaining representativeof any of its employees unless and until said labororganization shall have demonstrated its exclusivemajority status pursuant to a Board-conductedelection among its employees.(b) Post at its Newark, Ohio, location copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 8, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TOEMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT render aidor assistance toDistrict 50, Allied and Technical Workers of theUnited States and Canada, or any other labororganization of our employees.WE WILL NOT threaten our employees that wewill close our plant unlessa unionis voted in by acertain date.WE WILL NOT threaten our employees who failand refuse to support District 50, Allied andTechnicalWorkers of the United States andCanada, or any other labor organization, thatthey can quit and go elsewhere.WE WILL NOT require our employees to attend a 238DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting to determine a collective-bargainingrepresentative andWE WILL NOT attend themeeting.WE WILL NOT encourage our employees at suchameeting to consider District 50, Allied andTechnicalWorkers of the United States andCanada, or any other labor organization, to whichwe are more favorably disposed.WE WILL NOT compare contracts of Interna-tionalUnion of Operating Engineers,Local 18,AFL-CIO,with those of District 50, Allied andTechnicalWorkers of the United States andCanada, or any other labor organization, andmake favorable comments only towards District50,Allied and Technical Workers of the UnitedStates and Canada, or any other favored labororganization.WE WILL NOT threaten our employees withdischarge for failing to sign authorization cards ofDistrict 50, Allied and Technical Workers of theUnited States and Canada, or any other labororganization.WE WILL NOT conduct and vote in a secretballot election in which only District 50, Alliedand Technical Workers of the United States andCanada,or any other labor organization, isconsidered by our employees.WE WILL NOT nominate a steward for Distnct50,Allied and Technical Workers of the UnitedStates and Canada, or any other labor organiza-tion,and instruct him to have our employees signauthorization cards of Distnct 50, Allied andTechnicalWorkers of the United States andCanada, or any other labor organization.WE WILL NOT take possession of signedauthorization cards and turn them over to District50,Allied and Technical Workers of the UnitedStates and Canada,or any other labor organiza-tion,for which they have been signed.WE WILL NOT negotiate and execute an agree-ment with District 50, Allied and TechnicalWorkers of the United States and Canada, or anyother labor organization,when it does notrepresent an uncoerced majority of the employ-ees.WE WILL NOT negotiate and contract withDistrict 50, Allied and Technical Workers of theUnited States and Canada,as representative ofany of our employees for the purpose of dealingwith said organization concerning grievances,labor disputes,wages, rates of pay, hours ofemployment,or other terms and conditions ofemployment,unless or until said labor organiza-tion shall have demonstrated its exclusive majori-ty status pursuant to a Board-conducted electionamong our employees.WE WILL NOT give effect to, perform, or in anyway enforce in favor of District 50, Allied andTechnicalWorkers of the United States andCanada,the collective-bargaining agreement ex-ecuted on July 1, 1972,or any modifications,extensions,supplements,or renewals thereof, orany other contract,agreement,or understandingentered into with said labor organization relatingto grievances,labor disputes,wages,rates of pay,hours of employment,or other terms and condi-tions of employment,unless and until said labororganization shall have demonstrated its exclusivemajority status pursuant to a Board-conductedelection among our employees. 'WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.NEWARK PIPELINECOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East 9th Street, Cleveland, Ohio 44199, Telephone216-522-3715.